 1
 2
 3
 4
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10
11    RONALD WEAVER,                                      No. 2:18-cv-00303-MCE-EFB
12                        Plaintiff,
13              v.                                        MEMORANDUM AND ORDER
14    BIMBO BAKERIES, USA, INC., an
      Ohio corporation, and DOES 1 through
15    30, inclusive,
16                        Defendant.
17
18          By way of this action, Plaintiff Ronald Weaver (“Plaintiff”) seeks redress from his

19   former employer, Defendant Bimbo Bakeries, USA, Inc. (“Defendant”), for alleged age

20   discrimination, disability discrimination, and failure to accommodate under the Fair

21   Employment and Housing Act (“FEHA”). Presently before the Court is Defendant’s

22   Motion to Dismiss (ECF No. 18), in which Defendant argues that Plaintiff fails to state a

23   claim for discrimination or failure to accommodate. For the reasons stated below,

24   Defendant’s Motion to Dismiss is GRANTED with final leave to amend.1

25   ///

26   ///

27          1
              Because oral argument would not be of material assistance, the Court ordered this matter
     submitted on the briefs. E.D. Cal. Local Rule 230(g).
28
                                                         1
 1                                            BACKGROUND2
 2
 3          Plaintiff began working for Defendant in 1962. On or about July 10, 2012, Plaintiff

 4   sustained an injury to his shoulder while at work which resulted in a torn rotator cuff and

 5   bicep. He was 74 at the time of this injury. Plaintiff ultimately had two surgeries,

 6   underwent extensive physical therapy, and alleges that he still experiences pain in his

 7   shoulder. Plaintiff claims he can no longer lift his arm higher than his shoulder without

 8   pain and that his ability to lift heavy items is limited. Plaintiff has not been to work since

 9   January 25, 2013, yet he nevertheless claims to still be employed by Defendant because

10   he was never officially terminated and did not resign.

11          On or about May 28, 2015—almost 30 months after Plaintiff’s last day of work—

12   Plaintiff sent a letter to Defendant requesting accommodation for his disability to enable

13   his return to work. Plaintiff claims, and Defendant does not appear to contest, that

14   Defendant did not respond to this letter. Additionally, Plaintiff states that he repeatedly

15   requested to return to work with accommodations. Plaintiff avers that on December 14,

16   2017, after repeatedly requesting accommodation of his disability, he came to the

17   realization that Defendant would not provide such accommodations. Plaintiff thus claims

18   Defendant’s unresponsiveness, combined with “intolerable and impossible” work

19   conditions, operated as a constructive termination.

20          Plaintiff filed an administrative charge with the Department of Fair Employment

21   and Housing (“DFEH”) on December 14, 2017 and received a Right to Sue letter from

22   DFEH the same day, which Plaintiff subsequently served on Defendant. On

23   December 27, 2017, Plaintiff filed this suit.

24   ///

25   ///

26   ///

27
            2
             Unless otherwise stated, the facts are taken from Plaintiff’s Second Amended Complaint (“SAC”),
28   ECF No. 17, and the parties’ respective briefs on the pending Motion.
                                                        2
 1                                              STANDARD
 2
 3          On a motion to dismiss for failure to state a claim under Federal Rule of Civil

 4   Procedure 12(b)(6), all allegations of material fact must be accepted as true and

 5   construed in the light most favorable to the nonmoving party. Cahill v. Liberty Mut. Ins.

 6   Co., 80 F.3d 336, 337-38 (9th Cir. 1996). Rule 8(a)(2) requires only “a short and plain

 7   statement of the claim showing that the pleader is entitled to relief” in order to “give the

 8   defendant fair notice of what the . . . claim is and the grounds upon which it rests.” Bell

 9   Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41,

10   47 (1957)). A complaint attacked by a Rule 12(b)(6) motion to dismiss does not require

11   detailed factual allegations. However, “a plaintiff’s obligation to provide the grounds of

12   his entitlement to relief requires more than labels and conclusions, and a formulaic

13   recitation of the elements of a cause of action will not do.” Id. (internal citations and

14   quotations omitted). A court is not required to accept as true a “legal conclusion

15   couched as a factual allegation.” Ashcroft v. Iqbal, 129 S. Ct. 1937, 1950 (2009)

16   (quoting Twombly, 550 U.S. at 555). “Factual allegations must be enough to raise a right

17   to relief above the speculative level.” Twombly, 550 U.S. at 555 (citing 5 Charles Alan

18   Wright & Arthur R. Miller, Federal Practice and Procedure § 1216 (3d ed. 2004) (stating

19   that the pleading must contain something more than “a statement of facts that merely

20   creates a suspicion [of] a legally cognizable right of action.”)).

21          Furthermore, “Rule 8(a)(2) . . . requires a showing, rather than a blanket

22   assertion, of entitlement to relief.” Twombly, 550 U.S. at 556 n.3 (internal citations and

23   quotations omitted). Thus, “[w]ithout some factual allegation in the complaint, it is hard

24   to see how a claimant could satisfy the requirements of providing not only ‘fair notice’ of

25   the nature of the claim, but also ‘grounds’ on which the claim rests.” Id. (citing 5 Charles

26   Alan Wright & Arthur R. Miller, supra, at § 1202). A pleading must contain “only enough

27   facts to state a claim to relief that is plausible on its face.” Id. at 570. If the “plaintiffs . . .

28   have not nudged their claims across the line from conceivable to plausible, their
                                                        3
 1   complaint must be dismissed.” Id. However, “[a] well-pleaded complaint may proceed
 2   even if it strikes a savvy judge that actual proof of those facts is improbable, and ‘that a
 3   recovery is very remote and unlikely.’” Id. at 556 (quoting Scheuer v. Rhodes, 416 U.S.
 4   232, 236 (1974)).
 5             A court granting a motion to dismiss a complaint must then decide whether to
 6   grant leave to amend. Leave to amend should be “freely given” where there is no
 7   “undue delay, bad faith or dilatory motive on the part of the movant, . . . undue prejudice
 8   to the opposing party by virtue of allowance of the amendment, [or] futility of the
 9   amendment . . . .” Foman v. Davis, 371 U.S. 178, 182 (1962); Eminence Capital, LLC v.
10   Aspeon, Inc., 316 F.3d 1048, 1052 (9th Cir. 2003) (listing the Foman factors as those to
11   be considered when deciding whether to grant leave to amend). Not all of these factors
12   merit equal weight. Rather, “the consideration of prejudice to the opposing party . . .
13   carries the greatest weight.” Id. (citing DCD Programs, Ltd. v. Leighton, 833 F.2d 183,
14   185 (9th Cir. 1987)). Dismissal without leave to amend is proper only if it is clear that
15   “the complaint could not be saved by any amendment.” Intri-Plex Techs. v. Crest Group,
16   Inc., 499 F.3d 1048, 1056 (9th Cir. 2007) (citing In re Daou Sys., Inc., 411 F.3d 1006,

17   1013 (9th Cir. 2005); Ascon Props., Inc. v. Mobil Oil Co., 866 F.2d 1149, 1160 (9th Cir.
18   1989) (“Leave need not be granted where the amendment of the complaint . . .
19   constitutes an exercise in futility . . . .”)).

20
21                                                ANALYSIS
22
23             Plaintiff’s SAC brings three causes of action: (1) Disability Discrimination in
24   violation of the FEHA (Cal. Gov’t Code § 12900, et seq.); (2) Age Discrimination in
25   violation of the FEHA; and (3) Failure to Accommodate Disabilities in violation of
26   California Government Code § 12940, et seq. The Court first addresses Plaintiff’s
27   administrative exhaustion requirements, then turns to each of the respective causes of
28   action.
                                                       4
 1          A.     Exhaustion of Administrative Remedies
 2          Prior to bringing a discrimination claim in this Court, Plaintiff was required to

 3   exhaust the administrative procedures provided under FEHA. See Rodriguez v.

 4   Airborne Express, 265 F.3d 890, 896 (9th Cir. 2001) (citing Yurick v. Superior Ct., 209

 5   Cal. App. 3d 1116, 1121 (Cal. App. Ct. 1989)). Administrative exhaustion requires filing

 6   a written administrative charge with DFEH within one year of the alleged unlawful

 7   employment discrimination and obtaining a “right to sue” letter from DFEH. Id.

 8          “The scope of the written administrative charge defines the permissible scope of

 9   the subsequent civil action.” Id. at 897. A plaintiff is therefore barred from bringing a

10   civil action under a theory of discrimination unrelated to his or her original administrative

11   charge. Id. Importantly, administrative exhaustion requirements are construed liberally

12   to accomplish FEHA’s purpose of eliminating employment discrimination. See id.; Cal.

13   Gov’t Code. § 12993(a). Courts thus determine whether the complaint includes claims

14   that are “like or reasonably related to” the claims in the administrative charge. See

15   Sandhu v. Lockheed Missiles & Space Co., 26 Cal. App. 4th 846, 859 (Cal. Ct. App.

16   1994) (citing Oubichon v. N. Am. Rockwell Corp., 482 F.2d 569, 571 (9th Cir. 1973)).

17   Therefore, a plaintiff’s administrative charge must include with particularity the minimal

18   allegations supporting their discrimination claims. See Cal. Gov’t Code § 12960(b).

19          Exhaustion requires a plaintiff’s administrative charge to DFEH include the

20   following: “(1) a description of the alleged act or acts of discrimination, harassment, or

21   retaliation; (2) the date or dates of each alleged act of discrimination, harassment, or

22   retaliation; and (3) each protected basis upon which the alleged discrimination or

23   harassment was based.” Achal v. Gate Gourmet, Inc., 114 F. Supp. 3d 781, 794

24   (N.D. Cal. 2015) (citing Cal. Gov’t Code § 12960(b)). The administrative charge must

25   specify the alleged wrongful act by an employer in order to facilitate prompt adjudication

26   by giving the employer sufficient and specific notice of the claim. B.K.B. v. Maui Police

27   Dep’t, 276 F.3d 1091, 1099 (9th Cir. 2002).

28   ///
                                                    5
 1           Here, Defendant contends Plaintiff’s administrative charge to DFEH was limited to
 2   his reasonable accommodation claim and did not include any allegations showing an
 3   adverse employment action stemming from his disability or age. ECF No. 18 at 12.
 4   Defendant argues that as a result, Plaintiff failed to exhaust his administrative remedies
 5   relating to his age and disability discrimination claims. Id. Although Defendant correctly
 6   points out that a reasonable accommodation claim is legally distinct from a discrimination
 7   claim arising from adverse employment action, see Furtado v. State Pers. Bd.,
 8   212 Cal. App. 4th 729, 744–45 (Cal. Ct. App. 2013), the Court reviews a complainant’s
 9   administrative charge “with utmost liberality.” See Lyons v. England, 307 F.3d 1092,
10   1104 (9th Cir. 2002). The Court must therefore determine whether Plaintiff’s allegations
11   “in the civil suit are within the scope of the administrative investigation [that could]
12   reasonably be expected to grow out of the charge of discrimination.” See Rodriguez,
13   265 F.3d at 897.
14           Plaintiff’s administrative charge to DFEH states he “was discriminated [against]
15   because of [his] [a]ge (40 and over) and as a result of discrimination was [d]enied
16   reasonable accommodation for a disability.” Def.’s Req. Judicial Notice (ECF No. 9,

17   Ex A at 1).3 While the administrative charge does not specify that Plaintiff was
18   terminated or constructively terminated from employment because of his age or
19   disability, the Court finds that any competent investigation into Plaintiff’s failure to

20   accommodate the charge could reasonably be expected to uncover facts supporting a
21   constructive termination claim. See Velente-Hook v. E. Plumas Health Care,
22   368 F. Supp. 2d 1084, 1101 (E.D. Cal. 2005) (quoting Thomas v. Douglas, 877 F.2d
23   1428, 1434 (9th Cir. 1989)) (“Constructive discharge occurs when . . . a reasonable
24   person in the employee’s position would have felt that he was forced to quit because of
25           3
                 Under Federal Rule of Evidence 201, a court may take judicial notice of matters which are “not
     subject to reasonable dispute in that it is either (1) generally known within the territorial jurisdiction of the
26   trial court or (2) capable of accurate and ready determination by resort to sources whose accuracy cannot
     reasonably be questioned.” Fed. R. Evid. 201(b); Lee v. City of Los Angeles, 250 F.3d 668, 688 (9th Cir.
27   2001). For purposes of the present Motion, Defendant’s Request for Judicial Notice, ECF No. 9, is
     GRANTED.
28
                                                              6
 1   intolerable and discriminatory working conditions.”) (internal brackets omitted). Given
 2   the significant liberality afforded to administrative charges, the Court finds Plaintiff’s
 3   DFEH charge sufficiently includes age and disability discrimination claims within its
 4   scope, as based on constructive termination as well as failure to reasonably
 5   accommodate.
 6          Nevertheless, the Court agrees with Defendant that Plaintiff’s claims are time-
 7   barred due to untimely filing with DFEH. ECF No. 18 at 12–13. To meet the
 8   administrative exhaustion requirements under FEHA, a complainant is required to file an
 9   administrative charge to DFEH within one year of the alleged discriminatory conduct.
10   See Rodriguez, 265 F.3d at 896. Here, Plaintiff’s claims are based primarily on
11   Defendant’s failure to respond to a letter sent on Plaintiff’s behalf on May 28, 2015. ECF
12   No. 17 at ¶ 16. Plaintiff argues that Defendant constructively terminated him when
13   Defendant did not respond to his letter or take steps to fulfill his request for
14   accommodations therein, effectively subjecting Plaintiff to intolerable working conditions
15   without reasonable accommodation. Id. Despite Defendant’s nonresponse, Plaintiff’s
16   administrative charge with DFEH was filed December 14, 2017—over two years after

17   Plaintiff sent the letter. ECF No. 9, Ex. A at 1. Although Plaintiff suggests he “eventually
18   realized” Defendant would not accommodate his disability on December 14, 2017 and
19   filed his administrative charge on the same day, he provides no facts that could explain

20   why it took him two and a half years to come to this realization. Accordingly, Plaintiff’s
21   claims are time-barred because he filed his administrative charge with DFEH well over a
22   year after the alleged adverse employment action.
23          As pleaded, and with the documents judicially noticeable to the Court, it appears
24   that Plaintiff’s claims pursuant to the FEHA are time-barred. Because of this, these
25   claims must fail. Accordingly, Defendant’s Motion to Dismiss Plaintiff’s discrimination
26   claims and failure to accommodate claim is GRANTED for failure to properly exhaust
27   procedural remedies under the FEHA. However, the Court is not convinced that Plaintiff
28   cannot allege any set of facts sufficient to show compliance with his administrative
                                                     7
 1   requirements and will grant Plaintiff leave to amend these claims to plead administrative
 2   exhaustion, in addition to the requirements outlined below.4
 3           B.      Disability and Age Discrimination Claims
 4           Defendant additionally seeks dismissal of Plaintiff’s disability and age
 5   discrimination FEHA claims on the grounds that the SAC omits a factual basis to support
 6   such claims. For the reasons that follow, the Court agrees with Defendant’s contentions.
 7           To establish a prima facie case for disability discrimination, a plaintiff must
 8   demonstrate that he (1) suffered from or was regarded as suffering from a disability,
 9   (2) could perform the essential duties of the job with or without reasonable
10   accommodations, and (3) was subjected to an adverse employment action because of
11   the disability. Wills v. Superior Ct., 195 Cal. App. 4th 143, 159–60 (Cal. Ct. App. 2011).
12   An age discrimination claim requires a showing that “circumstances suggesting a
13   discriminatory motive was present” when “an adverse employment action was taken”
14   against him. Id. (citing Guz v. Bechtel Nat’l, Inc., 24 Cal. 4th 317, 355 (Cal. 2000)).
15   Accordingly, under Plaintiff’s discrimination theories, he must demonstrate that age
16   and/or disability was a substantial factor behind his termination. See Harris v. City of

17   Santa Monica, 56 Cal. 4th 203, 232 (Cal. 2013)
18           Plaintiff alleges that “Defendant engaged in unlawful employment practices . . . by
19   constructively terminating Plaintiff from his position as a transport driver” because of his

20   disability and age. ECF No. 17 at ¶¶ 28, 37.5 Specifically, Plaintiff asserts “that his
21   disability . . . was a substantial motivating reason for” his termination. Id. at ¶ 29. To
22           4
                 The Court can only assume that May 28, 2015 is an inappropriate starting point for a timeliness
23   determination in light of Plaintiff’s assertion that he “repeatedly asked to return to work with reasonable
     accommodation.” ECF No. 17 at ¶ 16. Indeed, with additional factual support, the Court may change its
24   calculation. But the only date provided to the Court is when Plaintiff’s letter was allegedly sent to
     Defendant, and the SAC otherwise omits any other dates or facts that could direct the Court to when
     Plaintiff requested to return to work with accommodation. The Court therefore must rely on May 28, 2015
25   in determining timeliness.
26           5
               Plaintiff pleads both that he “is still an employee” of Defendant, ECF No. 17 at ¶ 14, but that he
     was constructively terminated from his employment on December 14, 2017. Id. at ¶¶ 16, 37. Defendant’s
27   arguments concerning Plaintiff’s contradictory allegations on his employment status are well taken. While
     these allegations directly contradict one another, for purposes of analysis the Court will assume,
28   arguendo, that Plaintiff is no longer employed by Defendant.
                                                           8
 1   support his age discrimination claim Plaintiff merely states his age at the time of the
 2   alleged constructive termination, along with a formulaic recitation of the elements of a
 3   prima facie case for age discrimination. ECF No. 17 at ¶ 37. These conclusory
 4   assertions, unsupported by facts, are insufficient to show that Plaintiff’s disability or age
 5   were motivating factors in his termination. See Fayer v. Vaughn, 649 F.3d 1061, 1064
 6   (9th Cir. 2011) (“[C]onclusory allegations of law and unwarranted inferences are
 7   insufficient to defeat a motion to dismiss.”).
 8           In its current form, the SAC lacks factual support to demonstrate that Defendant
 9   constructively terminated Plaintiff because of his disability or age. Plaintiff argues that by
10   failing to offer reasonable accommodations, Defendants constructively terminated him
11   on account of working conditions as a delivery person being “intolerable and impossible.”
12   ECF No. 17 at ¶ 16. However, Plaintiff does not provide any facts describing the
13   objectionable conditions or how his alleged inability to perform his duties contributed to
14   his constructive termination. Likewise, the SAC lacks any facts suggesting that Plaintiff’s
15   termination was due to his age. Instead, he relies on a bare legal conclusion by alleging
16   his “age was a motivating factor in the decision to terminate his employment . . . .” ECF

17   Id. at ¶ 39. Without more, Plaintiff fails to sufficiently demonstrate any discriminatory
18   intent behind his alleged constructive termination.6 Accordingly, Defendant’s Motion to
19   Dismiss regarding Plaintiff’s disability and age discrimination claims are GRANTED.

20   Plaintiff will be given a final opportunity to amend these claims.
21           C.       Failure to Accommodate
22           Plaintiff claims Defendant failed to offer reasonable accommodations that would
23   have allowed him to continue working as a delivery person.7 Plaintiff additionally alleges
24
             6
                In its previous Order, the Court advised Plaintiff of the requirement to meet federal pleading
25   standards in any amended complaint. ECF No. 14 at 5 n. 3. But Plaintiff made only minimal edits to his
     original Complaint. Moreover, Plaintiff’s Opposition to Defendant’s Motion to Dismiss fails to address
26   nearly all of Defendant’s arguments and is barely two-pages long. Pl.’s Opp., ECF No. 22. Plaintiff is
     advised that future idleness toward advocating his claims may result in dismissal with prejudice.
27
             7
            Plaintiff claims that “[a]t all times . . . [he] was willing and able to return to work with reasonable
28   accommodation.” ECF No. 17 at ¶ 16.
                                                             9
 1   he repeatedly requested to return to work with accommodations, but to no avail. ECF
 2   No. 17 at ¶ 16. He further contends Defendant’s failure to respond to the letter
 3   requesting accommodations constitutes a failure to accommodate his disability. Id. at
 4   ¶ 22.
 5           An employer is required to make reasonable accommodation for the known
 6   disability of an employee unless doing so would produce undue hardship to the
 7   employer’s operation. Nealy v. City of Santa Monica, 234 Cal. App. 4th 359, 373
 8   (Cal. Ct. App. 2015) (citing Cal. Gov’t Code § 12940, subd. (m)). To establish a claim for
 9   failure to reasonably accommodate, Plaintiff must show (1) the employee suffered from a
10   disability, (2) the employee could perform the essential functions of the job with
11   reasonable accommodation, and (3) the employer failed to reasonably accommodate the
12   employee’s disability. Nealy, 234 Cal. App. 4th at 373 (citing Wilson v. Cty. of
13   Orange,169 Cal. App. 4th 1185, 1192 (Cal. Ct. App. 2009)). “Reasonable
14   accommodations may include, among other things, job restructuring or permitting an
15   alteration of when and/or how an essential function is performed.” Id. (citing Cal. Gov’t
16   Code § 12926, subd. (p)(2)).

17           Defendant contends that Plaintiff has failed to sufficiently plead facts
18   demonstrating that Plaintiff was capable of performing essential functions of his
19   employment with reasonable accommodations, or that Defendant failed to reasonably

20   accommodate Plaintiff’s disability. ECF No. 18, 9–10. Specifically, Defendant argues
21   Plaintiff has not demonstrated that he was medically released to return to work, that he
22   could perform the essential functions of his prior position or any alternative position, or
23   that Defendant failed to reasonably accommodate Plaintiff given that Defendant retained
24   Plaintiff as an employee during his extended absence. Id.
25           The Court agrees that Plaintiff’s SAC lacks sufficient facts to support a reasonable
26   accommodation claim against Defendant. The SAC contains a single conclusory
27   statement that he “was willing and able to return to work with reasonable
28   accommodation.” ECF No. 17 at ¶ 16. But Plaintiff’s SAC is devoid of factual
                                                    10
 1   allegations that he was physically able to return to work with reasonable
 2   accommodation, or that he could perform the essential job functions as a delivery
 3   person, or that he could have worked in an alternate position. Nor are there facts
 4   showing which working conditions or essential duties made working as a delivery person
 5   “intolerable or impossible” for Plaintiff, or what particular conduct by Defendant
 6   constitutes a failure to reasonably accommodate.
 7          Although Plaintiff alleges he sent a letter to Defendant requesting to return to work
 8   with accommodation, there are no facts suggesting Defendant ever denied him the
 9   opportunity to return, or that he was directed to take a leave of absence to recover from
10   his injuries until Defendant approved his return. Indeed, from these facts, Defendant
11   seems to have allowed Plaintiff to remain employed while he recovered from his injuries,
12   suggesting Defendant did in fact provide Plaintiff accommodations for his disability. See
13   Cal. Code Regs. tit. 2, § 11065(p)(2)(M) (“Reasonable accommodation may include . . .
14   such measures as . . . [p]roviding a paid or unpaid leave for treatment and recovery . . .
15   .”). Accordingly, Defendant’s Motion to Dismiss Plaintiff’s reasonable accommodation
16   claim is GRANTED, with leave to amend.

17
18                                         CONCLUSION
19

20          For the reasons stated above, Defendant’s Motion to Dismiss (ECF No. 18) is
21   GRANTED with one final leave to amend.
22          IT IS SO ORDERED.
23   Dated: March 28, 2019
24
25
26
27
28
                                                   11
